United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1873
Issued: February 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 5, 2017 appellant filed a timely appeal from a May 26, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish dehydration causally
related the accepted September 27, 2016 employment incident.
FACTUAL HISTORY
On April 2, 2017 appellant, then a 32-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on September 27, 2016 he developed a headache, nausea, angina, and

1

5 U.S.C. § 8101 et seq.

light-headedness due to dehydration while in the performance of duty. He returned to work on
September 28, 2016.
In support of his claim, appellant submitted a September 27, 2016 emergency room
report from Dr. Samantha Stoll, a specialist in emergency medicine, who indicated that appellant
was seen for complaints of nausea and diaphoresis. Dr. Stoll reported that appellant developed a
mild headache, dizziness, and became diaphoretic while delivering mail that day. Physical
examination findings were detailed and bloodwork results revealed mild dehydration. Based on
the results of the bloodwork, Dr. Stoll attributed appellant’s headache and other symptoms to
dehydration.
By development letter dated April 25, 2017, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him regarding the medical and
factual evidence necessary to establish his claim. Appellant was afforded 30 days to provide the
additional evidence.
In response to OWCP’s request, appellant submitted a May 1, 2017 witness statement
from a customer and his own May 2, 2017 statement claiming that he became dehydrated on
September 27, 2016 while delivering mail. He also resubmitted a September 27, 2016
emergency room report signed by Dr. Stoll.
By decision dated May 26, 2017, OWCP denied appellant’s claim finding that the
incident occurred, however, he had failed to establish causal relationship. It found that the
record failed to contain a well-rationalized medical opinion explaining how the diagnosed
condition was causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he actually experienced the

2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

2

employment incident at the time and place and in the manner alleged.6 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
OWCP accepted that appellant’s employment duties on September 27, 2016 occurred at
the time, place, and in the manner alleged. The remaining issue is whether appellant’s
dehydration resulted from the accepted September 27, 2016 employment incident. The Board
finds that appellant failed to meet his burden of proof to establish causal relationship.
As noted above, causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue.11 A physician’s opinion on causal
relationship must be based on a complete factual and medical background.12 The mere fact that a
condition manifests itself during a period of employment is not sufficient to establish causal
relationship.13 Temporal relationship alone will not suffice.14 Furthermore, appellant’s personal
belief that his employment activities either caused or contributed to his condition is insufficient,
by itself, to establish causal relationship.15

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

Robert G. Morris, 48 ECAB 238 (1996).

12

Victor J. Woodhams, supra note 10.

13

20 C.F.R. § 10.115(e).

14

See D.I., 59 ECAB 158, 162 (2007).

15

Id.; Phillip L. Barnes, 55 ECAB 426 (2004).

3

In support of his claim, appellant submitted a September 27, 2016 emergency department
report from Dr. Stoll. Dr. Stoll provided examination findings and diagnosed mild dehydration,
noting that appellant was delivering mail at the time he developed symptoms of dehydration.
She opined that appellant’s headache and other symptoms were due to his dehydration, but she
did not provide an opinion as to the cause of the dehydration. Dr. Stoll did not describe
appellant’s employment duties on September 27, 2016 in any detail nor did she provide a
rationalized explanation as to why appellant would have physiologically become dehydrated due
to his employment duties.16 Thus, the report from Dr. Stoll is insufficient to support a causal
relationship between the diagnosed condition and the accepted September 27, 2016 employment
incident.
A physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship
between the diagnosed condition and appellant’s specific employment factor(s).17 In this
instance, the above-referenced report does not adequately explain how appellant’s delivering
mail on September 27, 2016 either caused or contributed to his dehydration that day.
The Board finds that the medical evidence of record fails to establish that appellant’s
dehydration was causally related to his accepted September 27, 2016 employment incident.
Accordingly, appellant has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 CFR §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish dehydration
causally related to the accepted September 27, 2016 employment incident.

16

See B.A., Docket No. 17-1130 (issued November 24, 2017).

17

Victor J. Woodhams, supra note 10.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 26, 2017 is affirmed.
Issued: February 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

